Citation Nr: 1814837	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-50 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for multiple myeloma.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for neuritis of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for neuritis of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for a back disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is the spouse of a Veteran who served on active duty from September 1962 to June 1964 and from December 1974 to February 1995.  The Veteran died in December 2014.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April and October 2009 and September 2010 by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a formal RO hearing was held.  In May 2017, a Board videoconference hearing was held before the undersigned; transcripts of both hearings are in the record. 

Although the appellant initiated an appeal concerning her claim of service connection for cause of death of the Veteran, she did not perfect her appeal in that matter; consequently, that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for multiple myeloma (on de novo review) and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is needed on her part.
FINDINGS OF FACT

1.  An unappealed July 2008 Board decision denied the Veteran service connection for multiple myeloma based essentially on a finding that there was no evidence to indicate that multiple myeloma may be related to service.

2.  Evidence received since the July 2008 Board decision tends to show that the Veteran's multiple myeloma may be related to service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

3.  Throughout the appeal period, a penile deformity has not been shown.

4.  Prior to July 1, 2014, the Veteran's neuritis of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve, but was not manifested by moderately severe or severe incomplete paralysis or by complete paralysis.

5.  Resolving reasonable doubt in his favor, from July 1, 2014, the Veteran's neuritis of the left lower extremity was manifested by moderately severe incomplete paralysis.

6.  Prior to July 1, 2014, the Veteran's neuritis of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve, but was not manifested by moderately severe or severe incomplete paralysis or by complete paralysis.

7.  Resolving reasonable doubt in his favor, from July 1, 2014, the Veteran's neuritis of the right lower extremity was manifested by moderately severe incomplete paralysis.

8.  Prior to November 26, 2014, the Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of his entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during the past 12 months.

9.  Resolving reasonable doubt in his favor, from November 26, 2014, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for multiple myeloma is reopened. 38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code (Code) 7523 (2017).

3.  Prior to July 1, 2014, the criteria for a disability rating of 20 percent, but no higher, for neuritis of the left lower extremity are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8620 (2017).

4.  From July 1, 2014, the criteria for a disability rating of 40 percent, but no higher, for neuritis of the left lower extremity are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8620 (2017).

5.  Prior to July 1, 2014, the criteria for a disability rating of 20 percent, but no higher, for neuritis of the right lower extremity are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8620 (2017).

6.  From July 1, 2014, the criteria for a disability rating of 40 percent, but no higher, for neuritis of the right lower extremity are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8620 (2017).

7.  Prior to November 26, 2014, the criteria for a disability rating in excess of 20 percent for lumbar spine strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2017).

8.  From November 26, 2014, the criteria for a disability rating of 40 percent, but no higher, for lumbar spine strain are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria - General

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C. §§ 7104.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

 In Shade v. Shinseki, 24 Vet. App. 110  (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A July 2008 Board decision denied the Veteran's original claim of service connection for multiple myeloma based on a finding that such was not related to service.  In its decision, the Board acknowledged the Veteran's claim that he was exposed to herbicide agents in Korea and in the Panama Canal but concluded that there was no evidence that he was, in fact, exposed to any herbicide agents.  The July 2008 Board decision is final.  See 38 U.S.C. § 7104.

Evidence received since the July 2008 Board decision includes an October 2008 statement by the Veteran that his physician stated that his service-connected back disability, which occurred during service, was actually caused by his yet-undiagnosed multiple myeloma.  

As service connection for multiple myeloma was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that multiple myeloma was either incurred in or aggravated by service.  The Board finds that the October 2008 statement suggests that the Veteran had multiple myeloma in service (although undiagnosed at the time).  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for multiple myeloma must be reopened.   Shade, 24 Vet. App. at 110.




Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Erectile Dysfunction

The Veteran's erectile dysfunction has been rated 0 percent by analogy to 38 C.F.R. § 4.115b, Code 7522 (penis, deformity, with loss of erectile power) since service connection was established in April 2009.  The Veteran has also been awarded special monthly compensation (SMC) on account of loss of use of a creative organ under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a), effective April 2009. 

Beyond being compensated by the award of SMC, erectile dysfunction may be rated under Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

On March 2010 VA genitourinary examination, loss of erectile power was noted but there was no penis deformity.  During the March 2017 Board hearing, the appellant denied that the Veteran had any penis deformity.  A review of other medical records in the record, such as VA outpatient records, found no indication (or suggestion) that the Veteran had a penile deformity.  Upon review of all the evidence of record, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under Code 7522.  38 C.F.R. § 4.7.  Accordingly, a compensable rating is denied.   

Neuritis

The Veteran is currently rated under Code 8620 for his right and left lower extremity numbness, pain, and tingling disabilities.  

Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
 § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

On April 2009 VA spine examination, the Veteran reported constant and moderate pain and weakness in both of his legs, left greater than right.  He denied using any ambulatory aids, although he described his walk as unsteady (but denied having ever fallen).  He stated that he could walk one-fourth of a mile 15 minutes at a time.  On physical examination, his gait and posture were normal.  No muscle spasm was present.  His bilateral straight leg raise test was positive, and there were signs of intervertebral disc syndrome (IVDS).  He was noted to have abnormal lower extremity motor function due to sciatic neuritis, with generalized weakness in the lower extremities with spastic paresis and clonus.  His dorsalis pedis and posterior tibial pulse were normal, as were his patellar and Achilles reflex.  His lower extremity sensory function was normal, with negative Babinski sign and normal pin prick sensation.  He had 5/5 muscle strength with increased ankle jerk.  

On August 2010 VA spine examination, the Veteran denied any numbness or weakness associated with his back disability.  He denied using any assistive devices or braces.  On physical examination, motor strength was normal in all muscle groups of both lower extremities.  His sensation was intact to sharp/dull testing in all dermatomes of both lower extremities.  His reflexes were 1+ in the knees and absent in the ankles.  The diagnosis given was myofascial lumbar syndrome with weak evidence of a bilateral lower extremity radiculopathy.

During his July 2011 RO hearing, the Veteran testified that he was unable to walk and instead "skate[d]" his feet across the floor since he could barely lift his feet off the ground.  He also testified that he was completely numb in his legs, with his left leg worse than his right.  He was also more susceptible to cold temperatures.

On February 2013 VA back examination, the Veteran again denied any numbness or weakness, or the use of any assistive device or brace.  He reported the regular use of a walker.  On physical examination, the Veteran had normal muscle strength testing.  His knee and ankle reflexes were considered hypoactive.  His sensory exam was normal and his straight leg raising test was negative.  Mild intermittent pain in the bilateral lower extremities was noted.  The examiner determined that there was also mild radiculopathy in the Veteran's bilateral sciatic nerves.  IVDS was not noted.

Sadly, the Veteran died in December 2014.  During the May 2017 Travel Board hearing, his wife testified that it was very difficult for the Veteran to stand up in the mornings because of the pain in both of his legs.  She and her son testified that VA provided the Veteran with a walker because of his service-connected neuritis.  His wife testified that a year and a half, or two years before his death, he was using the walker every day; when he felt good, he could set the walker aside and walk short distances inside the house.  He had a constant numbness in his feet and ankles that was most severe in the mornings; the Veteran's son testified that he had foot drop in the mornings during the last six months of his life.  Even with use of the walker, the Veteran had a very slow and deliberate walk.

After review of the lay and medical evidence of record, the Board finds that there is no evidence of complete paralysis or muscular atrophy in either of the Veteran's lower extremities.  Accordingly, the preponderance of the evidence is against a finding that the criteria for increases to 80 percent, or even 60 percent, have been met for either leg. 
The Board finds, however, that staged ratings of 20 percent prior to July 1, 2014, and 40 percent from that date, are warranted.  

Based on the Veteran's report of moderate and constant pain and weakness in his legs during the April 2009 VA examination, and his and his family's testimony during the July 2011 RO hearing, the Board finds that a 20 percent rating is warranted prior to July 1, 2014, under Code 8620 for moderate incomplete paralysis of the sciatic nerve.  A rating in excess of 20 percent prior to that period is not warranted as the overall disability picture is that of moderate incomplete paralysis.  In this regard, the Board notes that the Veteran's bilateral neuritis was manifested by somewhat diminished knee and ankle reflexes; however, there was no total loss (or complete absence) of reflexes for either.  Additionally, he had normal muscle strength in his lower extremities.  During his July 2009 VA examination, only generalized weakness in the lower extremities with spastic paresis and clonus were noted.  On August 2010 VA examination, weak evidence of a bilateral lower extremity radiculopathy was noted.  On February 2013 VA examination, mild radiculopathy was noted.  

During the May 2017 Board hearing, however, the Veteran's son, who had some experience in nursing, testified that the Veteran had foot drop in the mornings during the last six months of his life.  That fact, considered with reports of constant numbness in his feet and ankles that was most severe in the mornings, indicates to the Board that the Veteran had moderately severe incomplete paralysis for the last six months of his life.  

Based on the foregoing, the Board finds that, prior to July 1, 2014, the overall disability picture associated with the Veteran's bilateral neuritis more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is no more than moderate in degree, which is consistent with a 20 percent rating; from that date, however, a rating of 40 percent for moderately severe incomplete paralysis is warranted.
Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected low back disability has been assigned a 20 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  The disability is rated under Code 5237 (for lumbar spine strain), which provides that the disability is rated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Code 5237. 
Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, one of which provides that associated objective neurological abnormalities, including bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, n.1.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.  

On April 2009 VA back examination, the Veteran reported pain and stiffness in his low back.  He denied using any ambulatory aids, although he described his walk as unsteady.  He stated that he could walk one-fourth of a mile 15 minutes at a time.  He denied having ever fallen.  On physical examination, his gait and posture were normal.  He had tenderness with spasm in the T-L spine; there was no ankylosis.  Range of motion was limited to 70 degrees forward flexion and 20 degrees extension, both with pain.  The examiner noted pain, fatigue, weakness, painful motion, spasm, and tenderness on exam.  On repetitive use testing, forward flexion was limited to 50 degrees, with pain; extension remained at 20 degrees with pain. The report indicates that straight leg raise testing was positive bilaterally. 
The Veteran denied any incapacitating episodes during the past 12 months, or any bladder or bowel dysfunction.  (He stated he suffered from erectile dysfunction, but that is an issue addressed separately above.)  The examiner diagnosed degenerative disc disease of the lumbar spine with old compression fracture and moderate sciatic peripheral nerve involvement.

On August 2010 VA spine examination, the Veteran denied any periods of flare-up, but reported a fairly constant pain in his low back.  He denied numbness, weakness, bowel/bladder incontinence, or incapacitating episodes.  He also denied using any assistive device or brace.  On physical examination, range of motion testing revealed forward flexion to 80 degrees and extension to 20 degrees, both with pain.   The Veteran was able to perform repetitive use testing with no additional loss of function/range of motion.  Straight leg raising was positive at 90 degrees on the right and 70 degrees on the left.  

During his July 2011 RO hearing, the Veteran testified that his back pain is constant but is in "different levels"; when it is really affecting him, he has to lie down until the medication "kicks in."  This occurred once every week or every 10 days.  He testified that surgery was previously recommended but that he denied it because there was only a minor chance for improvement.  Upon questioning, the Veteran reported that his service-connected spine disability had been affected by his multiple myeloma.  He testified that he has trouble moving, bending forward and back.  In June or July 2005, prior to his diagnosis of multiple myeloma, he had trouble with his back to the extent that he needed to lean against the wall for five minutes, sit down for three minutes, and then go back to the wall for a few minutes.

On February 2013 VA back examination, the Veteran denied any flare-ups.  Range of motion testing revealed flexion to 90 degrees and extension to 30 degrees, both with pain.  Functional loss included pain on movement and interference with sitting, standing, and/or weight-bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function/range of motion.  The Veteran denied pain or muscle spasms and his muscle strength testing was normal.  Straight leg raising test was negative.  The Veteran denied any neurologic abnormalities (other than sciatic nerve involvement addressed above) and denied having IVDS.  He reported regularly using a walker.

A November 26, 2014, VA treatment record noted that the Veteran was limping and complaining of worsening lower back pain with diffuse lower extremity weakness.

Sadly, the Veteran died in December 2014.  During the May 2017 Travel Board hearing, his wife and son testified that the Veteran was in constant pain because of his back.  The pain became so severe that he was unable to bathe himself or clean himself after using the toilet; he also had trouble dressing himself without assistance.  The Veteran's son, who had some experience in nursing, specifically testified that the Veteran could only lean forward "a little bit," likely no more than 20 degrees, with pain.  His son further testified that the Veteran had flare-ups and would be unable to get up from his recliner; his son would rub topical medications into his back and the Veteran would be able to get up 20 to 30 minutes later.

Based on the above findings, the Board finds that staged ratings are warranted.   Prior to November 26, 2014, the Veteran underwent three examinations which each failed to show that forward flexion of his back was limited to 30 degrees or less.  See April 2009 VA examination (forward flexion limited to 50 degrees with repetitive use testing); August 2010 VA examination (forward flexion limited to 80 degrees, even with repetitive use testing); and February 2013 VA examination (forward flexion limited to 90 degrees, even with repetitive use testing).  Accordingly, prior to that date, a rating in excess of 20 percent is not warranted.
As of November 26, 2014, however, the Veteran complained of worsening back symptoms. Unfortunately, he was not scheduled for another examination prior to his death.  During the May 2017 Travel Board hearing, the Veteran's son testified that his father could only lean forward "a little bit," likely no more than 20 degrees, with pain.  The Board notes that the Veteran's son received medical training and his testimony is therefore entitled to heightened value.  Accordingly, the Board finds that staged ratings are warranted and that, as of November 26, 2014 (the date the Veteran complained of worsening symptoms), a 40 percent rating (but no higher) is warranted for the Veteran's back disability under Code 5237.

An evaluation in excess of 40 percent is not warranted for any period on appeal as there is no medical or lay evidence of ankylosis.  Although the Veteran's range of motion was restricted according to May 2017 Travel Board hearing testimony, it is clear that he retained some use of his thoracolumbar spine prior to his death.  Additionally, as there is no evidence of record indicating the Veteran ever had an incapacitating episode due to his low back disability, the formula for rating incapacitating episodes does not apply. 


ORDER

The appeal to reopen a claim of service connection for multiple myeloma is granted.

A compensable rating for erectile dysfunction is denied.

Prior to July 1, 2014, a 20 percent disability rating, but no higher, for neuritis of the left lower extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

From July 1, 2014, a 40 percent disability rating, but no higher, for neuritis of the left lower extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

Prior to July 1, 2014, a 20 percent disability rating, but no higher, for neuritis of the right lower extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

From July 1, 2014, a 40 percent disability rating, but no higher, for neuritis of the right lower extremity is granted, subject to the laws and regulations governing the payment of VA compensation.

Prior to November 26, 2014, entitlement to a rating in excess of 20 percent for service-connected low back disability is denied

From November 26, 2014, entitlement to a rating of 40 percent (but no higher) is granted, subject to the laws and regulations governing payment of VA monetary benefits.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his remaining claims.

Multiple Myeloma

As discussed above, an October 2008 statement suggests that the Veteran had multiple myeloma in service (although undiagnosed at the time), and that it caused his service-connected back disability.   In light of the foregoing, the Board finds that a medical opinion is necessary to determine whether there is any indication that the Veteran's multiple myeloma was present (though undiagnosed) during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


TDIU

The Veteran contended prior to his death that he was unable to maintain substantially gainful employment due to his service-connected disabilities, and more specifically, his service-connected back disability.  However, he has also stated on multiple occasions that he had to retire from his last employment due to his being diagnosed with multiple myeloma.  See August 2010 VA spine examination (Veteran reported he retired from his position with the U.S. Drug Enforcement Administration (DEA) as a communication and operational intelligence officer because of his multiple myeloma, and not because of his back disability); December 2010 VA treatment record (noting that the Veteran's history of multiple myeloma and multiple other medical problems prevents him from working in a full time position at the DEA); July 2011 RO hearing (Veteran testified that his back was his "most serious disability" but that he retired from the DEA because of his multiple myeloma).  

During the May 2017 Travel Board hearing, the Veteran's wife and his son testified that the Veteran completed only two years of college.  His son testified that the Veteran retired from the DEA because of his severe back pain (and its effect on his ability to walk), and not because of his multiple myeloma.

The Board finds that additional development should be made concerning the Veteran's TDIU claim, including obtaining an opinion on whether the Veteran's service-connected disabilities impact his ability to maintain substantially gainful employment.  Additionally, because adjudication of the Veteran's claim of service connection for multiple myeloma will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to submit copies of any of the Veteran's original STRs or service personnel records that are in her possession.

2.  The AOJ should also ask the appellant to identify the provider(s) of all evaluations and treatment the Veteran received for his multiple myeloma, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure the complete clinical records of such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the appellant should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.  

3.  Then, arrange for a medical professional with appropriate expertise to review the relevant documents in the VA claims folder and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's multiple myeloma was present (though undiagnosed) during service.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

4.  Thereafter, the AOJ should make a determination regarding the Veteran's claim of service connection for multiple myeloma AND THEN obtain a VA medical opinion by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities had on his employability prior to his death, considering his education and occupational experience, but not the effects of his age and any non-service-connected disabilities.  

The provider should opine whether the Veteran's service-connected disabilities precluded him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began. The provider should identify (provide examples of) the types of employment that would have been inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

5.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


